By the Court,
Sutherland, J.
This is a motion to quash the proceeding, and discharge the respondent on the grounds:
1st, The warrant of arrest is not signed nor sealed by the justice.
2d, The conviction and sentence is void, the justice having sentenced the defendant to pay a fine of $25, and be imprisoned until the fine is paid.
It is contended that by pleading guilty to the complaint, the objection to the warrant was waived; and that by taking the appeal, the objection to the judgment is waived, the judgment being vacated by the appeal.
The proceeding is in invitum, and pleading to the complaint after an arrest on a void warrant, is no such waiver of the objection as will confer jurisdiction. The warrant should be subscribed and sealed.
Motion granted — defendant discharged.